Interim Decision #2546

MATTER OF RUANGSWANG
In Deportation Proceedings
A-20549199
A-2054910S

Decided by Board December 27, 1976
(1) Respondents who are husband and wife have conceded deportability and seek adjustment of status under section 245 of the Immigration and Nationality Act as nonpreference immigrants who are exempt from the labor certification requirement of section
212(a)(14) of the Act as provided in 8 C.F. R. 212.1(b)(4), based on the wife's investment of
$13,000 in a dry cleaning establishment. The husband's eligibility depends on that of his
wife.
(2) Respondent wife does all of the work necessary in conducting the dry cleaning business
in which she has invested, assisted only by her husband who works as a part-time
employee_ Under these circumstances, and notwithstanding respondent's monetary
investment, respondent does not qualify for exemption from the labor certification
requirement as an Investor because her investment does not expand job opportunities in
the United States; respondent's labor with respect to her investment places her in
direct competition with United States citizens Nvho are dry cleaning operators; and
respondent is actually engaged in full-time labor for which it has not been shown that a
shortage of able, willing, qualified and available -workers exists in the area.
CHARGE:
Order: Act of 1952—Section 241(a)(2) (8 U.S.C. 1251(a)(2)1—Nonimmigrant—remained
longer
ON BEHALF OF RESPONDENTS: Bert D. Greenberg, Esquire
8484 Wilshire Boulevard, #730
Beverly Hills, California 90211

BY: Milhollan, Chairman; Wilson, Torrington, Maniatis, and Appleman, Board Members

This is an appeal from the immigration judge's denial of the respondents' applications for adjustment of status. In his decision, which was
entered on August 18, 1975, the immigration judge found the respondents deportable and granted them the privilege of voluntary departure.
The respondents, a husband and wife, are both natives and citizens of
r_iliailand_

The husband is 21 years of age; the wife is 30 years of age.

They were both admitted to the United States on August 14, 1971, the
76

Interim Decision #2546
husband as a nonimmigrant student, the wife as the spouse of a nonimmigrant student. They were authorized to remain until January 31,
1975, but remained thereafter. They conceded deportability.
The respondents seek adjustment of status as nonpreference aliens'
who are exempt from the provisions of section 212(a)(14) of the Act
under 8 C.F.R. 212.8(b)(4) on the basis of the wife's investment in a dry
cleaning establishment. The male respondent's case is dependent upon
the female respondent's. (Hereafter, the female respondent will be
referred to as the respondent.)
The immigration judge concluded that the respondent had not established eligibility for investor classification; he further decided that even
if she had, he would deny the applications in the exercise of discretion,
because the respondents had been employed in violation of their nonimmigrant status. The immigration judge considered that this adverse
factor was not outweighed by the favorable factor that they are the
parents of a United States citizen child. We agree with the conclusion of
the immigration judge regarding eligibility and shall not reach the
question regarding discretion.
The provisions of S C.F.R. 212.8(b)(4) were amended effective October 7, 1976, but we shall consider this case under the prior version of

the regulation, the one which was in effect when the respondent first
applied for consideration thereunder. The amendment was accompanied
by a statement that Forms 1-526 (Request for Determination that
Prospective Immigrant is an Investor) properly filed before the effective date of the amendment are to be processed in accordance with the
regulation as it existed prior thereto. 41 Fed. Reg. No. 174, p. 37566
(9-7-76). The respondent submitted her Form 1-526 on June 17, 1974.
The applicable version of the regulation provides:
The following persons are not considered to be within the purview of section 21240(14)

of the Act and do not require a labor certification:... (4) an alien who establishes on
Form 1-526 that he is seeking to enter the United States for the purpose of engaging in
a conunerdal or argicultural enterprise in which he has invested, or is actively in the
process of investing, capital totaling at least *10,000, and who establishes that he has
had at least 1 year's experience or training qualifying hire to engage in such enterprise.

The respondent testified and submitted evidence that she has invested more than $13,000 in her dry cleaning- business. As evidence of
her qualifying experience or training she submitted a translation of a
document certifying that she had received a bachelor's degreein accountancy from Chulalongkoni. University on April 16, 1969, and a statement
from the Siam Motor Company, Ltd., Bangkok that she was employed
by them from June 1969 until July 1971 doing budgeting and financial

review.
Nonpreference numbers are currently available for natives of Thailand, according to
the Visa Office Bulletin on Availability of Immigrant Visa Numbers for November 1976.
77

Interim Decision #2546
The Service does not contest the amount of the respondent's investment or her qualificationS to run the business. She testified that she

operates the business alone and that her husband assists her about 28
hours per week. Her net income from the business was about $7,500
during 1974 (Tr. 8). Her profit or loss statement as of June 30, 1975, for
the first six months of 1975 shows $9,094.31 total sales and a net
operating profit of $6,038.85. She testified that she was making about
$1,000 per month net profit during 1975 (Tr. 8).
At the time that section 212(a)(14) was originally enacted, the drafters of the Immigration and Nationality Act stated that the purpose of

the provision was to provide strong safegdards for American labor, to
provide American labor protection against an influx of aliens entering
the United States for the purpose of performing skilled or unskilled
labor where the economy of individual localities is not capable of absorbing them at the time they desire to enter this country. H.R. Rep. No.
1365, 82nd Cong. 2nd Sess. (1952), reprinted in [1952] U.S. Code Cong.
& Ad. News 1705.
The 1965 amendment was designed to strengthen the controls even
more. S. Rep. No. 748, 89th Cong. 1st Seas. (1965), reprinted in [1965]

U.S. Code Cong. & Ad. News 3328, 3333. Section 212(a)(14) requires
that each alien seeking to enter the United States for the purpose of
performing skilled or unskilled labor to establish that "(A) there are not
sufficient workers in the United States who are able, willing, qualified,
and available . . . and (B) the employment of such aliens will not adversely affect the wages and working conditions of the workers in the
United States similarly employed."
The certification requirement applies to the nonpreference category,
which is the category applicable to the respondent. The desired effect of
the requirement is to exclude an intending immigrant who would be
likely to displace a qualified American worker or whose employment

would have an adverse impact on the wages and working conditions of
workers similarly employed in the United States.
The implementing regulation on which the respondent relies,• 8
C.F.R. 212.8, was designed to be consonant with the language and
purposes of the Act; accordingly, we must construe the regulation in a
manner which would be consistent therewith. It was not designed to
provide a method of circumventing the normal labor certification requirements, Matter of Lee, Interim Decision 2415 (BIA 1975), Matter of
Ahmad, Interim Decision 2316 (BIA 1974). The nature of the investment must be such that it tends to guard against the possibility that the
alien will compete with American labor for available skilled orunskilled
p ositions, Matter of Takayanagi, Interim Decision 2472 (BIA 1976),
II after of Ifettland, 14 I. & N. Dec. 563 (BIA 1974).
Thus, notwithstanding that an alien has invested $10,000 or more in a
78

Interim Decision #2546
commercial or agricultural enterprise and has the requisite experience
to engage in that enterprise, the alien is not exempt from the labor
certification requirement if he or she is likely to displace an American
worker or if his or her employment would have an adverse impact on
wages or working conditions. See Matter of Chiang, Interim Decision
2488 (BIA 1975), Matter of Takayartagi, supra, Matter of Lee, supra,
Matter of Yang, Interim Decision 2335 (R.C. 1974). The nature of the
respondent's investment is such that her employment in the business
appears likely to displace an American worker_
The respondent testified that she does all the work connected with her
dry cleaning business (Tr. 9). She tags, wets, and pre-spots the clothes,
and puts them in the machines; when the clothes are dry, she removes
them from the machines, presses them if necessary, and hangs them up.
She does the counterwork: receiving orders and payments, and delivering the finished work to the customers. The business is open from 9:00
a.m. to 6:00 p.m. on weekdays, and from 9:00 a.m. to 5:00 p.m. on
Saturdays. The only assistance that she has is that of her husband. In
order to become a licensed dry cleaner operator, she, ook a course at a
dry cleaning institute. Her certificate of training is in the record.
In a previous case which dealt with an owner-operated one-person
business, Matter of Heitland, supra, we observed that the alien's position essentially involved skilled or unskilled labor, in that his employment (delivery service driver) did not differ significantly from other taxi
or delivery jobs. The respondent's employment as a dry cleaning
operator is not unlike that of dry cleaning operators who work for
others. No allegation is made that there is a shortage of such workers.
In Heitland, supra, we developed a "test concerning substantial investments":
The investment either must tend to expand job .upportunities and thus offset any
adverse impact which the alien's employment may have on the market for jobs, or must
be of an amount adequate to insure, with sufficient certainty, that the alien's primary
function with respect to the investment and with respect to the economy will not be as a
skilled or unskilled laborer.

That case was decided pursuant to language in a former regulation
which exempted aliens who were investing a "substantial amount of
capital" from the labor certification requirement. We consider the
criteria applicable as well to the regulation before us in this case (which
specified that the investment must be of At least $10,000).
To qualify for investor status, the nature of the investment must be
such that the investor is spending his energies in the management of the
investment, rather than in performing labor which can be performed by
a. worker already in the United States, unless the business expands job
opportunities thereby offsetting any adverse impact of the alien's own
employment.
79

Interim Decision #2546
The respondent's investment does not tend to expand job -opportunities. In fact, it has done the opposite, for under the prior owner,
there was a job opportunity for an American worker (which the respondent illegally filled), which was eliminated when the respondent purchased the business and commenced doing all the work herself.
Furthermore, the nature of the respondent's labors in regard to her

investment put her in direct competition with United States citizens
who are dry cleaning operators. She does not fit the concept of an
investor. She is actually engaged in full-time labor for which it has not
been shown that there is a shortage of workers in the area who are able,
willing, qualified and available. The respondent's labor is not merely
incidental to her business, but is her primary function; it consumes most
of her time. Furthermore, she is not making a true profit from her
investment, for what she labels as "net profit" is actually payment for
her own labor.
We are aware of language in prior cases that an investor's employment in his own business is not the "job competition" which the Congress wishes to protect against, Matter of Ko, Interim Decision 14 I. &
N. Dec. 349 (Dep. Assoc. Commr. 1973) and that a bona fide investor
may properly be able to engage in activities of a skilled or unskilled
nature, Matter of Ahmad, supra. We would limit those statements to
situations in which the investor is not performing labor of a skilled or
unskilled nature which might be performed by an American worker, or
else in which the investment has a tendency to expand job opportunities.
Having resolved the case on the basis of eligibility, it is not necessary
for us to address the question of whether the respondents would merit
the relief of adjustment of status in the exercise of discretion if they
were eligible for it.
ORDER: The appeal is dismissed.
FURTHER ORDER: Pursuant to the immigration judge's order, the
respondents are permitted to depart from the United States voluntarily
within 30 days from the date of this order or any extension beyond that

time as may be granted by the District Director; and in the event of
failure so to depart, the respondents shall be deported as provided in the
immigration judge's order.

80

